

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 15th day of March, 2012 (the "Effective Date") by and between
Duckwall-ALCO Stores, Inc., a Kansas corporation (the “Company”), and Ted
Beaith, an individual (the “Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Employee on the terms and conditions
set forth herein;
 
WHEREAS, the Employee desires to enter into an agreement with Company to provide
services for the Company under the terms and conditions hereinafter provided;
 
NOW, THEREFORE, the Company and the Employee, each intending to be legally
bound, hereby mutually covenant and agree as follows:
 
I.  
DEFINITIONS

 
The following terms used in this Agreement shall have the meanings set forth
below:
 
A. “Affiliate” of the Company shall mean any Person that directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with the Company.  As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
 
B. “Base Salary” shall mean the amount set forth in Section III(A).
 
C. “Board” shall mean the board of directors of the Company.
 
D. “Cause” shall mean the following:
 
1. Employee’s violation of any provision of this Agreement or any other
agreement between Employee and the Company and Employee's failure to cure such
violation within thirty (30) days after Employee has been notified of such
violation by the Company;
 
2. Employee's engaging in conduct which is fraudulent, dishonest or illegal in
the course of Employee's duties hereunder or in the course of any actions
involving the Employee and the Company, an Affiliate, any Customers, or the
Company's owners, directors, officers, contractors, or employees;
 
3. Employee’s gross negligence or willful misconduct in the performance or
nonperformance of duties or responsibilities hereunder or Employee's inability
or refusal to perform Employee's duties in a proper and reasonable fashion;
 

 
 
 

--------------------------------------------------------------------------------

 



 
4. Employee’s engagement in misconduct which is materially injurious or
materially damaging to the Company or any Affiliate or the reputation of the
Company or any Affiliate;
 
5. Employee’s conviction of, or the plea of nolo contendere or guilty to, a
felony;
 
6. Failure to cooperate with regulatory or legal proceedings;
 
7. Employee’s unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Company’s standard confidentiality policies and procedures;
 
8. Employee’s material breach or violation of the Company’s policies, including
but not limited to those on discrimination, harassment or substance abuse,
including any use of illegal drugs, or abuse of prescription drugs, regardless
of whether the Employee is at work or away from work;
 
9. Failure to carry out any reasonable, lawful instructions of the Company;
 
10. Breach by the Employee of a fiduciary obligation to the Company;
 
11. Acting in a manner disloyal or in conflict with the interests of the
Company;
 
12.  Competition with the Company, or personal utilization of opportunities
which could be for the benefit of the Company; or
 
13. Absence from work for more than seven (7) days without prior written
approval of Company (excluding absences for legitimate medical reasons,
including leave permitted in accordance with the Family and Medical Leave Act,
if applicable).
 
E. “Competitor” shall have the meaning set forth in Section IV(D).
 
F. “Confidential Information” shall have the meaning set forth in Section IV(F).
 
G. "Contract Year" shall mean the period commencing on the day of the Effective
Date and ending one (1) year after such day.
 
H. “Change of Control” shall mean a change in control of a nature as set forth
in the Duckwall-ALCO Stores, Inc. Incentive Stock Option Plan of 2003, or as may
be amended (“ISO Plan”).
 
I. "Customer" shall have the meaning set forth in Section IV(B).
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
J. “Disability” and "Disabled" means that Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that, even with reasonable accommodation of the disability,
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months. Employee will be deemed Disabled
hereunder if determined to be totally disabled by the social security
administration, or a disability insurance program where the definition of
disability applied under such disability insurance program complies with the
requirement of this paragraph.
 
K. “Earned Obligations” shall mean, as of the date of Termination of Employment,
the sum of (A) the Employee’s aggregate Base Salary through such date to the
extent not theretofore paid, (B) all vacation pay, expense reimbursements and
other cash entitlements earned by the Employee hereunder as of such date to the
extent not theretofore paid, and (C) any bonus earned by Employee under any
bonus plan adopted by the Compensation Committee of the Company's Board of
Directors (the "Compensation Committee") as set forth in Section  III(B) of this
Agreement prorated for any partial fiscal year of the Company worked by Employee
provided no such bonus shall be paid if Employee has been terminated for Cause.
 
L. “Good Reason” means any of the following:
 
1. A material diminution in the Employee’s Base Salary; or
 
2. Any other action or inaction that constitutes a material breach by the
Company of this Agreement.
 
The Company’s placing of Employee on paid leave for up to ninety (90)
consecutive days while it is determining whether there is a basis to terminate
Employee’s employment for Cause will not constitute Good Reason. The term “Good
Reason” is intended to be an exempt “involuntary separation of service” under
Treas. Reg. § 1.409A-1(n).
 
M. “Person” shall mean an individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, or any other entity or governmental or other agency
or political subdivision thereof.
 
N. “Termination of Employment” shall mean a separation from service as defined
by Internal Revenue Code § 409A and the final regulations thereunder by the
Employee with the Company due to (i) the Employee’s death or Disability, (ii)
termination by the Company of the Employee’s employment for Cause or without
Cause, (iii) resignation by the Employee from the employ of the Company, (iv)
retirement of the Employee, or (v) any other reason.
 
II.  
EMPLOYMENT AND TERM

 
A. Employment.  The Company hereby offers to employ the Employee as an employee
of the Company, and the Employee hereby accepts such employment.  Employee will
be employed in the position of Chief Information Officer and Senior Vice
President Supply Chain of the Company.
 

                                                                   
 
 

--------------------------------------------------------------------------------

 



 
B. Employment Period.  The Employee’s employment under this Agreement will begin
on the Effective Date, and the Agreement will thereafter govern Employee’s
employment with the Company until the effective date of the Termination of
Employment, the “Employment Period.”
 
C. Duties.  The Employee shall have all powers, duties and responsibilities
commensurate with his or her position as set forth in Section II hereof or as
may be assigned by the Company from time to time (provided any such powers,
duties and responsibilities assigned by the Company are commensurate with such
position). The Employee shall devote substantially all of his or her business
time, attention and energies to the performance of the duties hereunder.
Notwithstanding the foregoing, nothing in this Agreement shall restrict the
Employee from managing personal investments, personal business affairs and other
personal matters, or serving on civic or charitable boards or committees,
provided that none of such activities interfere with the performance of the
duties and responsibilities hereunder or conflicts or competes with the
interests of the Company or any Affiliate. The Employee shall not serve on the
Board of Directors or similar governing body of any for-profit Person without
the prior written consent of the President of the Company.   The Employee shall
report to the President and Chief Executive Officer.
 
D. Location.  The Employee’s principal place of employment shall be as
designated by the Company's President in the President's sole discretion.  The
Employee agrees to be regularly present at that office.  The Employee
acknowledges that Employee may be required to travel from time to time in the
course of performing duties for the Company.
 
III.  
COMPENSATION AND BENEFITS

 
A. Base Salary.  For services performed by the Employee for the Company and its
Affiliates pursuant to this Agreement, the Company shall pay the Employee an
initial Base Salary of Two Hundred Five Thousand Dollars ($205,000.00) per year,
payable in accordance with the Company’s regular payroll practices and subject
to annual review by the Compensation Committee of the Company's Board.
 
B. Benefits and Bonus.
 
1. The Employee shall be entitled to participate in any bonus plan and such
fringe benefits, if any, by way of insurance, hospitalization, and vacations
normally provided to other members of the executive management of the Company
generally and such additional benefits as may be from time to time agreed upon
in writing between the Employee and the Company or as provided in the terms of
the plans providing such benefits that the  Compensation Committee of the Board
of the Company may from time to time adopt.  The Company, at its sole discretion
may pay, or not pay, any other bonus as it determines.  If the Compensation
Committee adopts a bonus plan, the bonus plan shall provide for a bonus of up to
forty percent (40%) of Employee's Base Salary if certain targets are met as set
forth in the adopted bonus plan.
 

                                                                   
 
 

--------------------------------------------------------------------------------

 



 
2. Employee acknowledges and agrees that it must reimburse the Company and/or
have the Company offset any payments due to Employee to the extent that any
bonuses are paid on financial information which is later determined to be
overstated due to (1) a material (as determined by the Compensation Committee,
which decision is binding and unappealable) mistake, miscalculation or
intentional misstatement by the Company; or (2) the material  (as determined by
the Compensation Committee, which decision is binding and unappealable)
noncompliance of the Company with any financial reporting requirement under
federal or state securities laws  and results in any financial restatement,
which would have lessened the amount paid to Employee. Pursuant to Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act (as amended
from time to time), Employee agrees that the terms of this Section III(B)(2)
apply for three (3) years after any bonus based upon inaccurate financial
information of the Company is paid to Employee, regardless if this Agreement has
been terminated before the end of such three (3) year period for any reason.
 
C. Business Expenses.  Employee will be reimbursed for all reasonable business
expenses incurred by Employee in performing Employee’s responsibilities under
the Employment Agreement in accordance with Company policies.
 
D. Relocation Expenses.  N/A
 
E. Stock Options.  Subject to the approval and authorization by the Compensation
Committee of the Board of Directors of the Company, Employee will be granted
options to purchase 7,500 shares of the Company’s common stock  (the "Options")
as provided in the Company’s ISO Plan.  The exercise price of the Options will
be as set forth in the ISO Plan.  The Options shall vest, be exercisable and
otherwise governed in accordance with the ISO Plan.  The Company and Employee
agree to enter into a separate Stock Option Agreement regarding the Options. The
Options granted to Employee under this Agreement are in consideration of
Employee's execution of this Agreement and his or her agreement to comply with
all covenants set forth herein.
 
F. Vacation.  Employee will be entitled to three (3) weeks of paid vacation per
Contract Year during Employee’s employment.
 
IV.  
COVENANTS

 
A. Non-Solicitation of Employees or Contractors.  During the Employment Period
and for twelve (12) months after the Termination of Employment of the Employee
for any reason (the "Restricted Period"), the Employee agrees to refrain from,
directly, indirectly or as an agent on behalf of or in conjunction with any
Person, (i) soliciting or encouraging any employee or independent contractor of
the Company or an Affiliate, to leave the employment of, or terminate any
engagement with, the Company or an Affiliate or (ii) hiring any person that was
an employee or independent contractor of the Company or an Affiliate within
twelve (12) months of such individual's termination of an employment or
contractor arrangement with the Company or an Affiliate.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
B. Non-Solicitation of Vendors. During the Restricted Period, the Employee
agrees to refrain from, directly or indirectly through any other Person,
influencing or attempting to influence vendors, suppliers, licensors, lessors,
joint venturers, associates, consultants, agents, or partners of the Company or
any Affiliate of the Company (collectively, "Customers") to divert any
Customer's business away from the Company or any Affiliate, and the Employee
will not otherwise interfere with, disrupt or attempt to disrupt the business
relationships, contractual or otherwise, between the Company or any Affiliate
and any Customer.
 
C. Notice to New Employers. Before Employee either applies for or accepts
employment with any other person or entity while any of this Section IV is in
effect, the Employee will provide the prospective employer with written notice
of the provisions of this Section IV and will deliver a copy of the notice to
the Company.
 
D. Noncompetition.  During the Restricted Period, the Employee will not, either
directly or indirectly, own, manage, operate, join or control or participate (or
serve as a consultant or director, or in a similar position) in the ownership,
management, operation or control of, any business, entity, firm, partnership,
corporation or other Person, whether, private, governmental or
quasi-governmental (“Competitor”), other than the Company and its Affiliates,
which, directly or indirectly, in any state where the Company has a retail
establishment: (i) engages in the business of the development, design,
production, supply, sale or distribution of discount consumable basic or general
merchandise retail stores; (ii) generally engages in the discount consumable
basic or general merchandise retail business, including but not limited to
businesses such as Wal-Mart, Sam's Club, Target, Dollar General, Costco, K-Mart,
Big Lots, ShopKo, Walgreen's, Rite-Aid, CVS, Family Dollar Stores, Fred's Inc.,
Dollar Tree Stores, or any similar stores; (iii) engages in any other business
engaged in or being developed by the Company or its Affiliates in which the
Employee has played a material role in the acquisition, development or
management of such business; or (iv)  plans to engage in the discount consumable
basic or general merchandise business or any other business engaged in or being
developed by the Company or any Affiliate; provided, however, that the Employee
will not be deemed to engage in any of the businesses of any publicly traded
corporation solely by reason of Employee's ownership of less than 2% of the
outstanding stock of such Person or by serving as a director on the board of
directors of a customer or supplier of the Company at the request of the
Company.
 
E. No Public Statements. Both parties agree to not make any public statements
regarding Employee's employment or the termination of Employee's employment (for
whatever reason) that are not agreed to by the other party. Both parties agree
not to make any public statement that would libel, slander or disparage the
other party, including any party's Affiliates or respective past or present
officers, directors, employees or agents.
 

                                                                   
 
 

--------------------------------------------------------------------------------

 



 
F. Nondisclosure of Confidential Information.
 
1. Company Information.  In the performance of Employee's duties, the Employee
will have, has previously had, and may be expected in the future to have, access
to Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, methods,
strategies, services, Customer lists, prospective Customer lists, Customer
records, telephone lists and all other information with respect to Customers
(including, but not limited to, Customers of the Company on whom Employee called
or with whom Employee became acquainted during the term of Employment Period),
documents, notes, working papers, records, systems, contracts, agreements,
market data and related information, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering information,
hardware configuration information, marketing plans, finances, pricing and
credit documents and policies, service development techniques or plans, business
acquisition plans, new personnel acquisition plans or other business information
presently owned or at any time hereafter developed by the Company or its
Affiliates, agents or consultants or used presently or at any time hereafter in
the course of the business of the Company and its Affiliates, that are not
otherwise part of the public domain (collectively, the “Company Information”).
 
All such Company Information is considered secret and has been and/or will be
disclosed to the Employee in confidence, and the Employee acknowledges that, as
a consequence of Employee's employment and position with the Company and any
Affiliate, the Employee will have access to and become acquainted with Company
Information. Except in the performance of Employee's duties to the Company or
its Affiliates, the Employee shall not, during the Employment Period and at all
times thereafter, directly or indirectly for any reason whatsoever, disclose or
use any such Company Information. All records, files, drawings, documents,
equipment and other tangible items, wherever located, relating in any way to or
containing Company Information, which the Employee has prepared, used or
encountered or shall in the future prepare, use or encounter, shall be and
remain the Company’s sole and exclusive property and shall be included in the
Company Information.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
Upon termination of this Agreement, or whenever requested by the Company, the
Employee shall promptly deliver to the Company any and all of the Company
Information and copies thereof, not previously delivered to the Company or its
Affiliates, that may be in the possession or under the control of the Employee.
The foregoing restrictions shall not apply to the use, divulgence, disclosure or
grant of access to Confidential Information to the extent, but only to the
extent, (i) expressly permitted or required pursuant to any other written
agreement between or among the Employee and the Company (and/or any Affiliate),
(ii) such Company Information which has become publicly known and made generally
available through no wrongful act of the Employee or of others who were under
confidentiality obligations as to the item or items involved, (iii) the
Employee’s general skills and education, and know-how of broad application known
to the Employee or independently developed by the Employee prior to the
Employee’s employment by the Company or (iv) the Employee is required to
disclose Company Information by or to any court of competent jurisdiction or any
governmental or quasi-governmental agency, authority or instrumentality of
competent jurisdiction, provided, that the Employee shall, prior to any such
disclosure, immediately notify the Company of such requirement and provided
further, that the Company shall have the right, at its expense, to object to
such disclosures and to seek confidential treatment of any Company Information
to be so disclosed on such terms as it shall determine.
 
2. Third Party Information.  In the performance of Employee's duties, the
Employee has previously had, will have and/or may be expected in the future to
have, access to confidential or proprietary information with respect to third
parties which is subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes (the “Third Party Information”). Except in the performance of duties to
the Company or any Affiliate, the Employee shall not, during the Employment
Period and at all times thereafter, directly or indirectly for any reason
whatsoever, disclose or use any such Third Party Information.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
G. Work Product.
 
1. As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Employee (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.
 
2. All Work Product that the Employee may have discovered, invented or
originated during Employee's employment by the Company or any of its Affiliates
prior to the Employment Period, that he or she may discover, invent or originate
during the Employment Period or at any time in the period of six (6) months
after the Termination of Employment, shall be the exclusive property of the
Company and its Affiliates, as applicable, and Employee hereby assigns all of
Employee’s right, title and interest in and to such Work Product to the Company
or its applicable Affiliate, including all intellectual property rights
therein.  Employee shall promptly disclose all Work Product to the Company,
shall execute at the request of the Company any assignments or other documents
the Company may deem necessary to protect or perfect its (or any of its
Affiliates’, as applicable) rights therein, and shall assist the Company, at the
Company’s expense, in obtaining, defending and enforcing the Company’s (or any
of its Affiliates’, as applicable) rights therein.  The Employee hereby appoints
the Company as Employee's attorney-in-fact to execute on Employee's behalf any
assignments or other documents deemed necessary by the Company to protect or
perfect the Company, the Company’s (and any of its Affiliates’, as applicable)
rights to any Work Product.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
H. Enforcement.
 
1. The Employee acknowledges that violation of any of the covenants and
agreements set forth in this Section IV would cause the Company or any of its
Affiliates irreparable damage for which the Company or any Affiliate cannot be
reasonably compensated in damages in an action at law, and therefore in the
event of any breach by the Employee of this Section IV, the Company or any
Affiliate shall be entitled to make application to a court of competent
jurisdiction for equitable relief by way of injunction or otherwise (without
being required to post a bond). Employee agrees to pay all of the Company’s
court costs and attorneys’ fees incurred in enforcing its rights under this
Section IV and all other obligations of Employee under this Agreement, provided
if the court, in a final and nonappealable decision, finds that the Company
improperly filed the aforementioned action, the Company shall pay all of its own
costs and those incurred by Employee. This provision shall not, however, be
construed as a waiver of any of the rights which the Company or any Affiliate
may have for damages under this Agreement or otherwise, and all of the Company’s
and its Affiliate’s rights and remedies shall be unrestricted. This Section IV
shall survive termination of this Agreement or Termination of Employment for any
reason whatsoever.
 
2. If any of the provisions of this Agreement shall otherwise contravene or be
invalid under the laws of any state or other jurisdiction where it is applicable
but for such contravention or invalidity, such contravention or invalidity shall
not invalidate all of the provisions of this Agreement, but rather the Agreement
shall be reformed and construed, insofar as the laws of that state or
jurisdiction are concerned, as not containing the provision or provisions, but
only to the extent that they are contravening or are invalid under the laws of
that state or jurisdiction, and the rights and obligations created hereby shall
be reformed and construed and enforced accordingly. In particular, if any of the
covenants or agreements set forth in Section IV, or any part thereof, is held to
be unenforceable because of the duration of such provision or the area covered
thereby, or otherwise, the parties hereby expressly agree that the court making
such determination shall have the power to reduce the duration and/or the areas
of such provision or otherwise limit any such provision, and, in its reduced
form, such provision shall then be enforceable. The parties intend that each
covenant set forth in this Section IV shall be deemed to be a series of separate
covenants, one for each and every county and political subdivision to which it
is applicable.
 
3. The Employee understands that the provisions of this Section IV may limit
Employee's ability to earn a livelihood in a business similar to the business of
the Company or any Affiliate but nevertheless agrees and hereby acknowledges
that such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company and any
Affiliate and the consideration provided under this Agreement, including,
without limitation, any amounts or benefits provided hereunder, is sufficient to
compensate the Employee for the restrictions contained in this Section IV.  In
consideration of the foregoing and in light of the Employee’s education, skills
and abilities, the Employee agrees that Employee will not assert, and it should
not be considered, that any provisions of this Section IV prevented Employee
from earning a living or otherwise are void, voidable or unenforceable or should
be voided or held unenforceable.
 

                                                                   
 
 

--------------------------------------------------------------------------------

 



 
4. Each of the covenants of this Section IV is given by the Employee as part of
the consideration for this Agreement and as an inducement to the Company to
enter into this Agreement and accept the obligations hereunder.
 
V.  
TERMINATIONS

 
A. Procedures Applicable to Termination of Employment.
 
1. Termination by Employee. The Employee may resign upon thirty (30) days notice
to the Company.  If Employee desires to terminate his or her employment for Good
Reason, then Employee must give the Company a written notice of termination
detailing why Employee believes a Good Reason event has occurred and such notice
must be provided to the Company within ninety (90) days of the initial
occurrence of such alleged Good Reason event.  The Company shall then have
thirty (30) days after its receipt of written notice to cure the item cited in
the written notice. Good Reason will not have formally occurred with respect to
the event in question, unless and until the cure period has expired and the item
remains uncured. At the end of the cure period, if the Company has not cured the
basis for the Good Reason termination, Employee’s obligation to serve the
Company, and the Company’s obligation to employ Employee under the terms of this
Agreement, shall terminate simultaneously.
 
2. Termination by Company. The Company shall notify the Employee if the
Employee's employment is terminated, and the date of Termination of Employment
will be the date such notice is given.
 
B. Termination In the Event of Death or Disability.
 
1. In the event of the Employee’s death or Disability, the Company shall pay to
the Employee or the Employee’s heirs, estate or legal representatives, as the
case may be, the following:
 
(i) all Earned Obligations in a lump sum within thirty (30) days after the date
of Termination of Employment; and
 
(ii) any benefits earned by the Employee as of the date of Termination of
Employment under all qualified and non qualified retirement, pension, profit
sharing and similar plans of the Company to such extent, in such manner and at
such time as are provided under the terms of such plans and arrangements.
 
2. Employee’s employment will terminate automatically on Employee’s death.
 
3. If Employee dies or becomes Disabled before Employee’s employment starts, all
of the provisions of this Agreement will also terminate and there will be no
liability of any kind under this Agreement.
 

                                                                   
 
 

--------------------------------------------------------------------------------

 



 
4. In the event of Termination of Employment as a result of the Employee’s
Disability, the Company shall keep in force existing health and dental benefits
for the Employee and Employee's dependents for a period of twelve (12) months
from the date of Termination of Employment on the basis in effect at the time of
such Termination of Employment.
 
C. Termination Without Cause or for Good Reason.
 
1. In the event that the Company terminates the Employee’s employment without
Cause or the Employee terminates Employee's employment for Good Reason (within
the time period provided above) (but excluding Termination of Employment by
reason of the Employee’s death or Disability), the Company shall pay to the
Employee the following:
 
(i) all Earned Obligations in a lump sum within thirty (30) days after the date
of Termination of Employment;
 
(ii) any benefits earned by the Employee as of the date of Termination of
Employment under all qualified and nonqualified retirement, pension, profit
sharing and similar plans of  the Company to such extent, in such manner and at
such time as are provided under the terms of such plans and arrangements;
 
(iii) the Company shall pay to the Employee, subject to applicable withholding,
twelve (12) months of Base Salary paid in equal bi-monthly installments over a
twelve (12) month period in accordance with the Company’s regular payroll
practices; and
 
(iv) the Company shall reimburse Employee for benefits' coverage obtained by
Employee with the consent of the Company for the Employee and Employee's
dependents comparable to the coverage provided under the Company’s benefit plans
or policies for a period of ninety (90) days following Termination of
Employment.
 
D. Other Terminations.
 
1. In the event of Termination of Employment for any other reason (including a
termination for Cause or resignation), the Company shall pay to the Employee the
following:
 
(i) all Earned Obligations in a lump sum within thirty (30) days after the date
of Termination of Employment; and
 
(ii) any benefits earned by the Employee as of the date of Termination of
Employment under all qualified and nonqualified retirement, pension, profit
sharing and similar plans of the Company to such extent, in such manner and at
such time as are provided under the terms of such plans and arrangements.
 

                                                                   
 
 

--------------------------------------------------------------------------------

 



 
E. Change of Control Severance Payments.  Pursuant to Internal Revenue Code §
409A, and as more fully described in Section VII, any and all severance payments
paid to the Employee due to Termination of Employment without Cause or for Good
Reason within six (6) months of a Change of Control shall not be paid until the
seventh (7th) month following the Termination of Employment.
 
F. Reduction of Severance Payments upon Additional Employment. If the Employee
obtains any other employment during the period the Company remains obligated to
provide any compensation or benefits to Employee as set forth in this Section V,
the Employee shall promptly notify the Company thereof and of the aggregate
gross compensation payable to Employee in respect of such other employment, and
the Company shall have the right to deduct, dollar for dollar, from the amount
payable by the Company to Employee the gross aggregate amount of compensation
and benefits Employee receives from such other employment. If Employee violates
any provisions of Sections IV or V during the period which the Company is
obligated to compensate Employee under this Section V, then Company's
obligations under this Section V to provide Employee certain compensation and
benefits shall cease and Employee shall have no rights to any future payments or
benefits from Company.
 
G. Exclusivity.  The amounts payable to the Employee pursuant to Section V shall
be the Employee’s sole remedy in the event of the Termination of Employment of
the Employee, and the Employee waives any and all rights to pursue any other
remedy at law or in equity; provided, however, that this shall not constitute a
waiver of any rights provided under any federal, state or local laws or
regulations relating to discrimination in employment, employment compensation
laws, or the Fair Labor Standards Act, and provided, further, that nothing in
this Section V or elsewhere in this Agreement is intended to limit the
Employee’s rights under Company policies or applicable law which by their terms
survive the applicable Termination of Employment.
 
H. Survival of Terms upon Termination of the Agreement.  Except as otherwise
provided in this Agreement, the provisions in Section IV shall survive the
Termination of Employment.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
VI.  
EMPLOYEE REPRESENTATIONS

 
The Employee hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Employee and the Company and the performance
by the Employee of the Employee’s duties hereunder do not and shall not
constitute a breach of, conflict with, or otherwise contravene or cause a
default under, the terms of any other agreement or policy to which the Employee
is a party or otherwise bound or any judgment, order or decree to which the
Employee is subject or other applicable law; (ii) that the Employee has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person which would prevent, or be violated by,
the Employee entering into this Agreement or carrying out Employee's duties
hereunder; (iii) the Employee is not bound by any employment, consulting,
non-compete, confidentiality, trade secret or similar agreement (other than this
Agreement) with any other Person; and (iv) the Employee understands the Company
will rely upon the accuracy and truth of the representations and warranties of
the Employee set forth herein and the Employee consents to such reliance.
 
VII.  
INTERNAL REVENUE CODE § 409A COMPLIANCE.

 
The Agreement shall be interpreted to ensure that the payments made to the
Employee are exempt from, or comply with, Internal Revenue Code § 409A;
provided, however, that nothing in this Agreement shall be interpreted or
construed to transfer any liability for any tax (including a tax or penalty due
as a result of a failure to comply with Internal Revenue Code § 409A) from the
Employee to the Company or to any other individual or entity.
 
A.  Delay of Payment to Specified Employees. Notwithstanding anything contained
in this Agreement to the contrary, subject to the remaining provisions of this
paragraph, if, as of the date of the Employee's Termination of Employment, the
Company determines that the Employee is a “specified employee,” the aggregate of
the severance payments described in Section V that otherwise would be paid in
the six-month period following the date of the Employee's Termination of
Employment  will instead be paid during the seventh (7th) calendar month
following the date of the Employee's Termination of Employment or, if earlier,
within thirty (30) days of the date of the Employee’s death, provided, however,
that the six-month delay described herein shall not apply with respect to
payments that are not deferred compensation under severance payments that (i)
are due only upon an involuntary separation from service (as defined in Treas.
Reg. § 1.409A-1(n) of the Department of Treasury Regulations), (ii) when
combined with all other such severance payments, do not exceed the amount
specified in Treas. Reg. § 1.409A-1(b)(9)(iii)(A) (generally the lesser of two
times annualized pay or two times the compensation limit in Section 401(a)(17)
of the Internal Revenue Code), and (iii) are completed by the end of the second
calendar year following the year in which the Employee's involuntary separation
from service occurred. To the extent severance amounts are required to be
delayed under this paragraph A, such severance amounts are considered for
purposes of Internal Revenue Code § 409A to be separate payments from the
severance amounts that are not required to be delayed. For purposes of this
Agreement, "specified employee" shall have the meaning described in Section
1.409A-1(i) of the Treasury Regulations.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
B. Payment to Beneficiary Upon Death.  Upon death, severance pay shall continue
to be paid to an Employee’s beneficiary, designated in writing, or if none, to
his or her estate.
 
C. Amendment of Severance Pay Plan. During the lifetime of an Employee, this
Agreement may be amended in whole or in part by the mutual written agreement of
the parties involved. In the case of an amendment that increases the amount of
deferred compensation (severance pay), the plan is not considered established
with respect to the additional amount deferred until the plan, as amended, is
established in accordance with Treas. Reg. § 1.409A-1(c)(3)(i).  No acceleration
of the deferred compensation shall occur on account of any such amendment.  In
addition, the payment of deferred compensation shall not be deferred by
amendment unless the amendment takes effect at least twelve (12) months after
the date on which the amendment is made and becomes irrevocable; (2) in the case
of an amendment related to a payment not occurring on account of death, the
payment with respect to which such amendment is made is deferred for a period of
not less than five (5) years from the date such payment would otherwise have
been paid (or in the case of a life annuity or installment payments treated as a
single payment, five (5) years from the date the first amount was scheduled to
be paid); and (3) any amendment related to a payment at a specified time or
pursuant to a fixed schedule is made not less than twelve (12) months before the
date the payment is scheduled to be paid.
 
D. Domestic Relations Orders. The rules of this Agreement governing changes in
the time and form of payment do not apply to elections by individuals other than
a service provider to the extent such elections are reflected in, or made in
accordance with, the terms of a domestic relations order, as defined in Internal
Revenue Code § 414(p)(1)(B).
 
E. USERRA Rights. The requirements of this Agreement are deemed met to the
extent an election to change the time or form of a payment of deferred
compensation is provided to satisfy the requirements of the Uniformed Services
Employment and Reemployment Rights Act of 1994.
 
F. Termination Of Severance Pay Plan. The Company and Employee may agree to
terminate this Agreement and provide for distribution of a Employee’s deferred
compensation (severance pay) to an Employee in lump sum provided that (1) the
termination and liquidation do not occur proximate to a downturn in the
financial health of the Company, (2) the Company terminates all similar
aggregated deferred compensation agreements, (3) no payments in liquidation of
the Agreement are made within twelve (12) months of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Agreement, other
than payments that would be payable under the terms of the Agreement if the
action to terminate and liquidate the Agreement had not occurred, (4) all
payments are made within twenty-four (24) months of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Agreement, and
(5) the Company does not adopt a new similar aggregated plan within three (3)
years following the date the Company takes all necessary action to irrevocably
terminate and liquidate the Agreement.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 

 
 
 
In addition, the Agreement can be terminated and liquidated within twelve (12)
months of a corporate dissolution taxed under Internal Revenue Code § 331, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A),
provided that the amounts deferred under the plan are included in the
participants' gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received):
 
(1)           The calendar year in which the plan termination and liquidation
occurs.
 
 
(2)
The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.

 
(3)           The first calendar year in which the payment is administratively
practicable.
 
In addition, the right is reserved to discontinue and terminate this Agreement
in the event of an irrevocable action taken by the Company within the thirty
(30) days preceding or the twelve (12) months following a Change of Control as
defined by the final Internal Revenue Code § 409A regulations, provided that
this paragraph will only apply to a payment made under the Agreement if all
agreements, methods, programs, and other arrangements sponsored by the Company
immediately after the time of the Change of Control with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Treas. Reg. § 1.409A-1(c)(2) are terminated and liquidated with
respect to each Employee that experienced the Change of Control event, so that
under the terms of the termination and liquidation all such participants are
required to receive all amounts of compensation deferred under the terminated
agreements, methods, programs, and other arrangements within twelve (12) months
of the date the Company irrevocably takes all necessary action to terminate and
liquidate the agreements, methods, programs, and other arrangements.
 
No termination shall adversely affect any Employee’s entitlement to payments
under the Agreement prior to such termination, nor shall such termination
relieve the Company of its obligation to pay benefits to participants as
otherwise set forth herein.
 
G. Offset. The amount of any debt or other liability owed by a party to the
Company shall reduce dollar for dollar any deferred compensation (severance pay)
otherwise payable to that party hereunder, but not in excess of Five Thousand
and No/100 Dollars ($5,000).  Any additional debt above Five Thousand and No/100
Dollars ($5,000) owed by a party shall not reduce that party’s deferred
compensation but instead such party shall pay that debt to the Company.  If such
party fails to do so, such party shall be liable for and shall reimburse the
Company for the Company’s legal fees and costs in attempting to obtain such
repayment.
 
H. Separate Payments. Each payment after Employee's Termination of Employment is
intended to be a separate payment and not a stream of payments for purposes of
Internal Revenue Code § 409A.
 

                                                                   
 
 

--------------------------------------------------------------------------------

 



 
VIII.  
ARBITRATION

 
A. It is mutually agreed between the Employee and the Company that any and all
disputes between them, including disputes arising out of or relating to the
Employee’s employment or the termination of Employee’s employment, will be
subject to resolution only through final and binding arbitration in accordance
with the National Rules for the Resolution of Employment Disputes then in effect
of the American Arbitration Association (AAA), except as otherwise provided in
this provision, in which case, this provision controls. A copy of the Rules may
be obtained from Employer or by contacting the American Arbitration Association,
140 West 51st St., New York, New York 10020, or any regional office of the AAA.
The claims covered by this Agreement to arbitrate include: contract claims; tort
claims; wrongful termination claims; claims of discrimination, harassment, or
retaliation; wage claims; and claims for violation of any public policy or any
federal, state, or other governmental law, statute, regulation, or ordinance. 
Claims may be brought only in the Employee’s individual capacity, and not as a
plaintiff or class member in any purported class or representative proceeding.
 
B. Notwithstanding the foregoing, nothing in this Agreement is intended to
prohibit the Employee from filing a claim or communicating with the United
States Equal Employment Opportunity Commission (the “EEOC”) or state agency
responsible for the administrative processing of claims of discrimination,
harassment or retaliation, or from pursuing any claim that cannot, as a matter
of law, be the subject of a prospective arbitration agreement.  There are time
limitations for filing a claim with the EEOC or such state agency.  This is not
intended to provide legal advice; however, in most cases, in order to pursue a
claim with the EEOC for discrimination under the federal civil rights laws,
employees must file their claims within 300 days of the last act of
discrimination.  State time limitations vary from state to state.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
C. A demand for arbitration giving notice of any claim sought to be arbitrated
must be filed with the regional office of the AAA within the time limit
established by the applicable statute of limitations if the dispute involves
statutory rights.  If no statutory rights are involved, notice must be filed
within 180 calendar days of the date of the occurrence giving rise to the
claim.  The party initiating arbitration must also give timely written notice of
intention to arbitrate a claim to the other party by certified mail, return
receipt requested.  One neutral arbitrator will conduct the arbitration and will
be selected in accordance with AAA’s employment arbitration rules and
procedures.  The arbitration generally will take place in the city where the
Employee was last employed by the Company.  The Employee may initiate
arbitration in the city where the Employee resides at the time of the request
for arbitration; provided, however, that the Employee resides in a state where
the Company maintains an office and that the arbitrator will have the authority
to consider a motion by either party to change the venue of the arbitration
and/or arbitration proceedings.  The arbitrator will have authority to resolve
all or portions of the dispute through a summary judgment motion or related
proceeding(s) in accordance with the Federal Rules of Civil Procedure.   The
arbitrator must allow the parties discovery sufficient to adequately arbitrate
their claims and defenses, even if the AAA’s rules and procedures are more
restrictive.  The arbitrator will also apply the Federal Rules of Evidence.  The
arbitrator must render a written arbitration decision that reveals the essential
findings and conclusions on which the decision is based.  A party’s right to
appeal the decision is limited to grounds provided under applicable state law
or, if the dispute raises issues that would support federal jurisdiction, under
applicable federal law.
 
D. In no event will the Employee be required to pay administrative fees in
excess of the fees (if any) which would have been incurred by the Employee had
the dispute(s) arbitrated under this Agreement been litigated in state court or,
if the dispute raises issues that would support federal jurisdiction, in federal
court.  The Company will be responsible for all administrative fees exceeding
such amount.  The Company and Employee will be equally responsible for paying
the arbitrator’s daily, hourly, or other fees.  The types of costs (as limited
herein) for which the Employee may also be responsible for include filing fees,
deposition costs, service of process costs, witness fees, and transcript
costs. The parties agree that in any arbitration, the arbitrator shall determine
a prevailing party. The prevailing party in the arbitration will be entitled to
recover such actual costs and attorneys' fees that the prevailing party would be
entitled to recover in state court or, if the dispute raises issues that would
support federal jurisdiction, in federal court.
 
E. The arbitrator will have authority to order all remedies, including temporary
restraining orders, preliminary injunctions, and permanent injunctions, that
would be available to the parties if the dispute between them was litigated in
state court or, if the dispute raises issues that would support federal
jurisdiction, in federal court.  In statutory claims of discrimination, the
arbitrator may award reasonable attorneys’ fees (including expert fees) to the
prevailing party if it would be entitled to recover such fees in accordance with
applicable legal standards in state court or, if the dispute raises issues that
would support federal jurisdiction, in federal court.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
F. THE EMPLOYEE AND THE COMPANY KNOWINGLY AND VOLUNTARILY WAIVE THEIR LEGAL
RIGHTS TO HAVE DISPUTES BETWEEN THEM DECIDED BY A COURT OR PRESENTED TO A JURY.
 
IX.  
MISCELLANEOUS

 
A. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of the Employee and the successors and
assigns of the Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, reorganization, consolidation, acquisition of
assets or stock, liquidation, or otherwise), by agreement in form and substance
reasonably satisfactory to the Employee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession had
taken place. Regardless of whether such agreement is executed, this Agreement
shall be binding upon any successor of the Company in accordance with the
operation of law, and such successor shall be deemed to be the “Company” for
purposes of this Agreement.
 
B. Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first class certified
mail, return receipt requested, postage prepaid, addressed as follows:


 
1. if to the President or the Company, to:
 
Duckwall-ALCO Stores, Inc.
401 Cottage Street
Abilene, KS  67410
Attention: President
 
with a copy to:
 
Lathrop & Gage LLP
10851 Mastin Blvd., Suite 1000
Overland Park, Kansas 66210
Attention: Brett C. Bogan


2. if to the Employee to:
 
Ted Beaith
Duckwall-Alco Stores, Inc.
401 Cottage Street
Abilene, KS  67410
 
Any such address may be changed by written notice sent to the other party at the
last recorded address of that party.
 
C. Tax Withholding.  The Company shall provide for the withholding of any taxes
required to be withheld under federal, state and local law (other than the
employer’s portion of such taxes) with respect to any payment in cash and/or
other property made by or on behalf of the Company to or for the benefit of the
Employee under this Agreement or otherwise. The Company may, at its option: (i)
withhold such taxes from any cash payments owing from the Company to the
Employee or (ii) make other satisfactory arrangements with the Employee to
satisfy such withholding obligations.
 
D. No Assignment; No Third-Party Beneficiaries.  Except as otherwise expressly
provided under this Agreement, this Agreement is not assignable by any party,
and no payment to be made hereunder shall be subject to alienation, sale,
transfer, assignment, pledge, encumbrance or other charge.  No person shall be,
or deemed to be, a third-party beneficiary of this Agreement.
 
E. Execution in Counterparts.  This Agreement may be executed by the parties
hereto in one or more counterparts, including by electronic or facsimile
signature, each of which shall be deemed to be an original, but all such
counterparts shall constitute one and the same instrument, and all signatures
need not appear on anyone counterpart.
 
F. Governing Law.  The validity of this Agreement and the interpretation and
performance of all its terms shall be governed by and construed in accordance
with the laws of the State of Kansas, without regard to the choice of law rules
thereof.
 

                                                                    
 
 

--------------------------------------------------------------------------------

 



 
G. Headings.  The headings in this Agreement are for convenience of reference
only and shall not be construed as part of this Agreement or to limit or
otherwise affect the meaning hereof.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
 
DUCKWALL-ALCO STORES, INC.
 
 
By:           /s/ Richard E.
Wilson                                                            
 
 
Richard E. Wilson, President-Chief Executive Officer
 
 


 
 
EMPLOYEE
 
 
/s/ Ted
Beaith                                                                           
 
 
Ted Beaith
 

3005051v12                                                                    
 
 

--------------------------------------------------------------------------------

 
